Title: From Thomas Jefferson to Cato West, 17 July 1804
From: Jefferson, Thomas
To: West, Cato


               
                  
                     Sir
                  
                  Washington July 17. 04.
               
               Should mr Dunbar be at Natchez I will ask the favor of you to deliver him the inclosed: but the possibility that he may be departed for and up the Red river induces me to inclose it to you with a request that in that case you will be so good as to send it after him express, until he be overtaken: the expence of which will be properly defrayed out of the fund under mr Dunbar’s direction. Accept my salutations and assurances of great respect.
               
                  
                     Th: Jefferson
                  
               
            